PER CURIAM.
Upon consideration of the record and appellate presentment we do:
1. Affirm as to the main appeal brought by Telso, Inc.
2. Reverse the denial of attorney’s fees to cross-appellant, Walter N. Williams, from indemnitor, Telso, Inc., for defending the action brought by Unilease of Florida, Inc. See Fontainebleau Hotel Corp. v. Postol, 142 So.2d 299 (Fla. 3d DCA 1962); Brown v. Financial Indent. Co., 366 So.2d 1273 (Fla. 4th DCA 1979); and Insurance Co. of North America v. King, 340 So.2d 1175 (Fla. 4th DCA 1976).
3. We treat the Petition for Writ of Certiorari as a non-final appeal and affirm as to same.
Affirmed in part; reversed in part; and remanded.
DOWNEY and POLEN, JJ., and WALDEN, JAMES H„ Senior Judge, concur.